Citation Nr: 1735775	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for hearing loss in the left ear, prior to September 3, 2014, and entitlement to a compensable rating for bilateral hearing loss from September 3, 2014, forward, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971 in the United States Navy.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for left ear hearing loss and assigned a noncompensable rating effective August 3, 2011.  The RO denied service connection for right ear hearing loss.

In July 2015, the Board established service connection for the Veteran's right ear hearing loss and remanded the case for further development.  It noted that the rating criteria for hearing loss are highly dependent on whether one or both ears are service connected.  See C.F.R. §4.85.  The Board added that the rating and effective date assigned for the right ear hearing loss has an impact on the rating for bilateral hearing loss and that those issues are inextricably intertwined with the initial rating currently on appeal.  Thus, the Board remanded the case so the RO could consider the claim for an increased rating for bilateral hearing loss in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Thereafter, in a July 2015 rating decision the RO implemented the Board's decision and awarded service connection for right ear hearing loss, effective from September 3, 2014.  In an August 2015 and March 2016 statements, the Veteran's representative asserted that an effective date prior to September 3, 2014 was warranted.  The Board notes that effective March 24, 2015, a notice of disagreement (NOD) must be submitted via a specific form provided by VA (VA Form 21-0958).  38 C.F.R. § 20.201 (2016); 79 Fed. Reg. 57660-57698 (Sept. 25, 2014).  As the Veteran has not submitted an NOD Form 21-0958 regarding the issue of an earlier effective date for the award of service connection for right ear hearing loss, it will not be addressed further herein.  



FINDINGS OF FACT

1.  Prior to September 3, 2014, the Veteran's left hearing loss was manifested by a puretone threshold average no higher than 33 decibels, and a speech discrimination score using the Maryland CNC word list no lower than 100 percent. 

2.  From September 3, 2014, forward, the Veteran's bilateral hearing loss was manifested at worst by a puretone threshold average no higher than 39 decibels in the left ear and 16 decibels in the right ear, and a speech discrimination score using the Maryland CNC word list no lower than 90 percent bilaterally. 


CONCLUSIONS OF LAW

1.  Prior to September 3, 2014, the criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From September 3, 2014, forward, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10  (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 . 

Diagnostic codes in the rating schedule identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016). Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 . 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007); Fenderson v. West, 12 Vet. App. 119, 126   (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102  (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532  (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519  (1996). 

Hearing loss is evaluated under 38 C.F.R. §  4.85, Diagnostic Code (DC) 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 38 C.F.R. §  4.85 , DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id. 

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id. Table VI in 38 C.F.R. §  4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id. 




Left ear hearing loss, prior to September 3, 2014

Prior to September 3, 2014, the Veteran was service connected only for hearing loss in his left ear.  Thus, the evaluation must be solely based on the left ear hearing loss.  If impaired hearing is service-connected in only one ear, the percentage evaluation is found from Table VII by assigning the nonservice-connected ear Level I hearing acuity. 38 C.F.R. § 4.85(f).

Nevertheless, a service-connected hearing loss disability in one ear only is still entitled to special consideration for paired organs.  Specifically, where there is hearing impairment compensable to a degree of 10 percent or more in one ear as a result of a service-connected disability, and nonservice-connected hearing impairment in the other ear that is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the combination of the disabilities were the result of the service-connected disability.  38 U.S.C.A. § 1160(a)(3) (West 2014); 38 C.F.R. § 3.383(a)(3) (2016).  In other words, the Veteran may be compensated as if hearing loss in both ears were service connected. 

In determining if the service-connected ear has a hearing impairment of 10 percent or more, the nonservice-connected ear is initially assigned a value of Roman numeral I in Table VII.  38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI or Table VIA (as applicable), in order to be assigned a 10 percent rating.  See id. , DC 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating). 

The Veteran was afforded an audiology VA examination in October 2011.  Puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
15
LEFT
10
0
30
55
45

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The average decibel loss in the right ear was 11, and the average decibel loss in the left ear was 33.  Applying these values to Table VI yields numeric designations of I for each ear.  See 38 C.F.R. §  4.85.  The point where designations I and I intersect on Table VII yields a 0-percent or noncompensable rating.  See 38 C.F.R. §  4.85, DC 6100. 

Because the Veteran's right ear exhibited normal hearing as per § 3.385, and because hearing impairment was not compensable to a degree of 10 percent or more in the left ear, special consideration for paired organs is not applicable.  See 38 U.S.C.A. § 1160(a)(3) (West 2014); 38 C.F.R. § 3.383(a)(3) (2016).  

VA regulations also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203  (May 11, 1999). 

Under 38 C.F.R. § 4.86(a) (2016), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. §  4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209  (May 11, 1999). 

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209  (May 11, 1999). 

Because the Veteran's puretone thresholds were not 70 decibels or more at 2000 Hertz, section 4.86(b) does not apply.  Likewise, because the Veteran's puretone thresholds were not 55dB or more at each of the specified frequencies, section 4.86(a) does not apply to this period. 

In sum, prior to September 3, 2014, the Veteran's left ear hearing loss did not meet or more nearly approximate the criteria for a compensable rating.  Because the preponderance of the evidence weighs against a higher initial evaluation, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert, 1 Vet. App. at 55.  


Bilateral hearing loss from September 3, 2014, forward

The Veteran was afforded an audiology VA examination in September 2014.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
15
20
LEFT
10
5
35
60
55

Speech audiometry revealed speech recognition ability at 90 percent in both ears. The average decibel loss in the right ear was 16, and the average decibel loss in the left ear was 39.  Applying these values to Table VI yields numeric designations of II for each ear.  See 38 C.F.R. §  4.85.  The point where designations II and II intersect on Table VII yields a 0-percent or noncompensable rating.  See 38 C.F.R. §  4.85, DC 6100. 

More recently, the Veteran was afforded an audiology VA examination in October 2015.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
25
LEFT
15
5
40
55
50

Speech audiometry revealed speech recognition ability at 94 percent in both ears. The average decibel loss in the right ear was 20, and the average decibel loss in the left ear was 38.  Applying these values to Table VI yields numeric designations of I for each ear.  See 38 C.F.R. §  4.85.  The point where designations I and I intersect on Table VII yields a 0-percent or noncompensable rating.  See 38 C.F.R. §  4.85, DC 6100. 

With respect to the September 2014 and October 2015 audiograms, because the Veteran's puretone thresholds were not 70 decibels or more at 2000 Hertz, section 4.86(b) does not apply.  Likewise, because the Veteran's puretone thresholds were not 55dB or more at each of the specified frequencies, section 4.86(a) does not apply to this period. 

In sum, from September 3, 2014, forward, the Veteran's bilateral ear hearing loss did not meet or more nearly approximate the criteria for a compensable rating.  Because the preponderance of the evidence weighs against a higher initial evaluation, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102 , 4.3; Gilbert, 1 Vet. App. at 55.  


Extraschedular consideration

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration at any time during the appellate period.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1). Johnson v. McDonald, 762 F.3d 1362, 1365   (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The Board notes that the Veteran is service connected for tinnitus, rated at 10 percent, the maximum allowable rating, and the issue is not on appeal.  However, as tinnitus may affect the Veteran's quality of life in conjunction with his hearing loss, it will address the symptoms respectively.

Here, the Veteran asserts that his quality of life is adversely affected due to his hearing loss and tinnitus.  Specifically, he asserts that the buzzing in his ears and hearing loss across different ranges prevent him from effectively hearing his wife, daughter, birds, and other sounds of nature, and from engaging in conversations.  He stated that he used to enjoy watching birds and listening to the sounds of nature, which he can no longer experience normally.  He has difficulty understanding speech in noisy backgrounds, and high-pitched voices even in quiet situations.  His wife has to repeat things to him.  Additionally, he has difficulty watching television with others as he must turn it up so loud that others do not want to watch with him.  He becomes startled when an individual or animal appears without advanced warning sounds.  He asserts that his employment requires significant time on the telephone, which he has a difficult time doing because of his hearing difficulties.  With respect to tinnitus, the Veteran stated that it makes it difficult for him to hear and to fall asleep at night, and that it awakes him at night.

The Veteran's hearing loss and difficulty understanding speech are adequately described by the schedular criteria.  See 38 C.F.R. § 4.85 , DC 6100 and 38 C.F.R. § 4.86.  In this regard, the "rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Doucette v. Shulkin, 28 Vet. App. 336 (2017).  Accordingly, the Veteran's difficulty understanding speech and sounds in various contexts, including when there is background noise or high-pitched voices, and his difficulty hearing the television and hearing on the telephone, are contemplated by the schedular criteria.  See id.  (holding that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria"). 

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's hearing loss different from, or more severe than, what is contemplated by the schedular criteria so as to render their application impractical.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321 (b).  Accordingly, the Board will not refer the evaluation of the Veteran's hearing loss disability for extraschedular consideration.  See id.  

The Veteran has not stated, and the record does not otherwise indicate, that tinnitus has affected his hearing loss such that application of the schedular criteria is impractical.  All disabling manifestations of the Veteran's hearing loss have been considered, as discussed above, and the evidence does not show that the combined impact is more severe than what is contemplated by the separate ratings assigned for these disabilities, or that it results in an exceptional or unusual disability picture vis-à-vis the schedular criteria.  The Board also notes in the alternative that the Veteran's tinnitus itself is separately compensated under 38 C.F.R. § 4.88 (a), DC 6260 (2016).  A note to DC 6260 reflects that a separate evaluation for tinnitus may be combined with an evaluation under DC 6100 and certain other diagnostic codes pertaining to diseases of the ear, "except when tinnitus supports an evaluation under one of those diagnostic codes."  The fact that tinnitus is separately compensated under the rating schedule, and is explicitly noted therein to be both a separate disability and one which, in the alternative, may support an evaluation for another disability of the ear, including hearing loss, supports a finding that the schedular criteria already contemplate the effects of tinnitus on hearing loss.  In any event, because there are no symptoms more severe than those already contemplated by the rating criteria for hearing loss due to the combined impact of tinnitus and hearing loss, an exceptional or unusual disability picture under § 3.321(b) does not exist. 

Finally, and in the alternative, the evidence does not show marked interference with employment as a result of the Veteran's hearing loss alone or the combined impact of the Veteran's hearing loss and tinnitus.  While his hearing loss makes it difficult for him to hear on the telephone at work and he finds it harder to work, and his tinnitus interferes with his sleep and presumably causes him to be tired at work, he is still employed and has not reported missing any time from work due to his hearing loss and/or tinnitus.  Thus, the second element is not satisfied.  See Thun, 22 Vet. App. at 116 ; Anderson, 22 Vet. App. at 427.  However, even if such were shown, an exceptional or unusual disability picture is not established, for the reasons discussed above, and thus the first element remains unsatisfied. See id.  Thus, as both elements are not satisfied, referral for extraschedular consideration is not warranted.  See Yancy, 27 Vet. App. at 495  . 

In sum, the Board finds that the preponderance of the evidence weighs against referral for extraschedular consideration.  Consequently, the benefit-of-the-doubt rule does not apply, and extraschedular referral is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial compensable disability rating for hearing loss in the left ear, prior to September 3, 2014, and entitlement to a compensable rating for bilateral hearing loss from September 3, 2014, forward, to include on an extraschedular basis, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


